Respondent was admitted to the Bar by this court on February 18,1975. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the hearing Judge which, based upon respondent’s admissions, sustained three charges, finding that respondent failed to promptly pay his client her share ($635.80) of a settlement draft, which moneys he temporarily converted; deceived his client as to the reason for the delay in payment; and issued checks that were returned for insufficient funds. The motion to confirm is granted. In determining an appropriate sanction for respondent’s misconduct, we note in partial mitigation that respondent made complete restitution to his client approximately five weeks after she indorsed the settlement draft and prior to the date that she complained to petitioner; that the dishonored checks were promptly redeemed and no one appears to have suffered any financial loss; and that the misconduct occurred at a time when respondent was experiencing personal and financial problems caused in part by a dispute with his former spouse and aggravated by the excessive consumption of alcoholic beverages. While we do not condone respondent’s actions, under all the circumstances, we have concluded that the ends of justice will be adequately served by a censure. Respondent censured. Sweeney, J. P., Casey, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.